DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/19/21 has been entered in the case. Claims 1-5 are pending for examination and claims 6-13 are withdrawn, claims 14-19 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 4,772,778) in view of Burbank et al. (US 2004/0138607).
Regarding claim 1, Ogawa discloses a device 10 for controlling a temperature of a transfusion fluid (or a dialysis fluid, as for intended used purpose) delivered to a patient, the device 10 comprising: 
a housing 10 (or elements 12 & 34) defining a serpentine groove 24a-d configured to releasably mate with a conduit 61 containing the dialysis fluid, wherein the serpentine groove is arranged in the housing so that a conduit portion entering the housing and a conduit portion exiting the housing are collinear; 

a temperature sensor 26/28 arranged to detect a fluid temperature of the dialysis fluid, 
wherein the device is configured to be positioned at any of multiple difference locations along the conduit.  
as seen in Fig. 1, wherein the device 10 is configured to be positioned at any of multiple difference locations along the conduit 61.  Note: the limitation “the device is configured to be positioned at any of multiple difference locations along the conduit” is a functional limitation and only requires to perform of function. In this case, the device/housing 10 is capable of positioning at proximal portion of the conduit 61 or in the middle portion of the conduit 61 (as shown in Fig. 3), or near distal portion of the conduit 61. 
Ogawa does not disclose that the arrangement of the serpentine groove being arranged in the housing such as an inlet groove (or a conduit portion) entering the housing and an outlet groove (or a conduit portion) exiting the housing are collinear.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain the inlet groove (or a conduit portion) entering the housing and an outlet groove (or a conduit portion) exiting the housing being arranged in collinear, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
In addition, Burbank discloses a device for controlling a temperature of a dialysis fluid comprising: 
a housing (a rectangular box 150) defining a serpentine groove configured to releasably mate with a conduit 160 containing the dialysis fluid, wherein the serpentine groove is arranged in the housing so that a conduit portion 162 entering the housing and a conduit portion 164 exiting the housing are collinear, see dotted line in marked up figure 1 below.
Note: as seen in Fig. 1 that the conduit being arranged in serpentine pattern inside the housing 150.  Burbank states that the serpentine tubing 160 is mounted on the warmer’s chassis for ease of handling, para [0009]. Thus, it is well-known in the art or a person skilled in the art would recognize that the housing defining the serpentine groove, where is the conduit 162/164 lie within the serpentine groove 

    PNG
    media_image1.png
    460
    530
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Ogawa with providing an arrangement of a serpentine groove being formed in the housing so that a conduit portion entering the housing and a conduit portion exiting of the housing being arranged in collinear, as taught by Burbank, for a purpose of providing a relatively large surface area through which heat transfer can be effected, para [0009].
It is noted that Ogawa in view of Burbank comprising: the serpentine groove (and the conduit located in the groove) in Ogawa in 2-tears shaped is now replaced by the arrangement of the serpentine groove (and the conduit located in the groove) of Burbank with multiple U-shapes pattern, as shown in Fig. 1 in Burbank. 
Regarding claim 2, Ogawa in view of Burbank discloses all claimed subject matter as required in the claim 1 above.  Ogawa discloses that the temperature sensor 26/28 is coupled to the housing 10.  
Regarding claim 4, Ogawa in view of Burbank discloses all claimed subject matter as required in the claim 1 above. Burbank (or Ogawa in view of Burbank) discloses that a linear axis of the serpentine 
It would have been obvious to one having ordinary skill in the art prior to the effective filling date of the claimed invention was made to obtain or arrange the conduit portion entering the housing and the conduit portion exiting the housing being defined a linear central axis of the serpentine groove, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See marked up figure 1 below, the arrangement of the conduit portion entering the housing and the conduit portion exiting the housing being defined a linear central axis of the serpentine groove that considered as rearrangement parts. 
     	
    PNG
    media_image2.png
    461
    549
    media_image2.png
    Greyscale

Regarding claim 5, Ogawa in view of Burbank discloses all claimed subject matter as required in the claim 1 above. With regarding the limitation the device can be positioned within 12 inches of an end of the conduit that connects to the patient” is considered as functional limitation and only require to perform of a function.  Although Ogawa (or Ogawa in view of Burbank) does not disclose that the device can be positioned within 12 inches of an end of the conduit that connects to the patient; however, a person skilled in the art would recognize that the device 10 (as Ogawa in view of Burbank) is capable .  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 4,772,778) in view of Burbank et al. (US 2004/0138607) and further in view of Hall et al. (US 2010/0204765).
Ogawa in view of Burbank discloses all claimed subject matter as required in the claimed invention.  Ogawa discloses that wherein the one or more thermoelectric modules are configured to be operated in a heating mode (via electric heater 46, in Fig. 2) during which the one or more thermoelectric modules heat the transfusion/dialysis fluid.  
Ogawa (or Ogawa in view of Burbank) does not disclose that the thermoelectric module in Fig. 1 is configured to be operated in a cooling mode during which the one or more thermoelectric modules cool the dialysis fluid.  
Hall discloses a device for controlling temperature of a dialysis fluid comprising: one or more thermoelectric modules 112 (cooling and heating devices, para [0123]) coupled to the housing 110, see Figs. 1B & 4B; wherein the one or more thermoelectric modules 112 are configured to be operated: (i) in a heating mode during which the one or more thermoelectric modules heat the dialysis fluid and (ii) in a cooling mode during which the one or more thermoelectric modules cool the dialysis fluid.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Ogawa in view of Burbank with providing a heat exchanger including a heating mode and cooling mode, as taught by Hall, in order to adjust the fluid temperature as desired. 

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. (US 2004/0138607) in view of Ogawa (US 4,772,778).
Regarding claim 1, Burbank discloses a device 150 in Fig. 1 for controlling a temperature of a fluid (or dialysis fluid as for intended used purpose) delivered to a patient, the device in Fig. 1 comprising: 
a housing (a rectangular box 150) defining a serpentine groove configured to releasably mate with a conduit 160 containing the dialysis fluid, wherein the serpentine groove is arranged in the housing 
Note: as seen in Fig. 1 that the conduit being arranged in serpentine pattern inside the housing 150.  Burbank states that the serpentine tubing 160 is mounted on the warmer’s chassis for ease of handling, para [0009]. Thus, it is well-known in the art or a person skilled in the art would recognize that the housing defining the serpentine groove, where is the conduit 162/164 lie within the serpentine groove and mounted on the warmer’s chassis for circulating a fluid inside the conduit, for arranging in compact size, for ease of handing (e.g. securing the conduit in the groove for preventing of shifting during handling).  

    PNG
    media_image1.png
    460
    530
    media_image1.png
    Greyscale

one or more thermoelectric modules (a warmer includes an electric heater, para [0009]) coupled to the housing and arranged to be adjacent the conduit 160 while the conduit 160 is mated with the housing 150 and to effectuate energy transfer with the dialysis fluid in the conduit; and 
as seen in Fig. 1, wherein the device 150 in Fig. 1 is configured to be positioned at any of multiple difference locations along the conduit 160.  Note: the limitation “the device is configured to be positioned at any of multiple difference locations along the conduit” is a functional limitation and only requires to perform of function. In this case, the device/housing 150 is capable of positioning at proximal portion of the conduit 162 or near distal portion of the conduit 164. 

Ogawa discloses a device 34, in Figs. 1-4 for controlling a temperature of an infusion blood, (or capable of controlling a dialysis fluid as for intended used purpose) delivered to a patient, the device 34 comprising: a housing 10; a thermoelectric module 46; a temperature sensor 26/28 located at groove 24d for measuring or detecting temperature of the fluid conduit, col. 3, lines 22-24.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Burbank with providing a temperature sensor being located at groove inside the housing of the device, as taught by Ogawa, for a purpose of measuring (detecting) the temperature of the fluid conduit.
Regarding claim 2, Burbank in view of Ogawa discloses all claimed subject matter as required in the claimed invention.  Ogawa discloses that the temperature sensor 26/28 is coupled to the housing, see Figs. 1& 4.  In other words, Burbank in view of Ogawa discloses the temperature 26/28 (of Ogawa) positioned anywhere in the groove in Burbank.  Therefore, Burbank in view of Ogawa discloses that the temperature sensor is coupled to the housing.
Regarding claim 4, Burbank in view of Ogawa discloses all claimed subject matter as required in the claimed invention.  Burbank discloses that a linear axis of the serpentine groove (see dotted line the marked up figure 1 in the rejection of claim 1) defined by the conduit portion entering the housing and the conduit portion exiting the housing is not at a central axis of the serpentine groove.  Meanwhile, the claim invention requires that the conduit portion entering the housing and the conduit portion exiting the housing define a linear central axis of the serpentine groove.  
It would have been obvious to one having ordinary skill in the art prior to the effective filling date of the claimed invention was made to obtain or arrange the conduit portion entering the housing and the conduit portion exiting the housing being defined a linear central axis of the serpentine groove, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See marked up figure 1 below, the arrangement of the conduit portion entering the housing and the conduit portion exiting the housing being defined a linear central axis of the serpentine groove that considered as rearrangement parts. 

    PNG
    media_image2.png
    461
    549
    media_image2.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. (US 2004/0138607) in view of Ogawa (US 4,772,778) and further in view of Hall et al. (US 2010/0204765).
Burbank in view of Ogawa discloses all claimed subject matter as required in the claimed invention.  Burbank discloses that wherein the one or more thermoelectric modules are configured to be operated in a heating mode (via electric heater, in para [0009]) during which the one or more thermoelectric modules heat the dialysis fluid.  
Burbank (or Burbank in view of Ogawa) does not disclose that the thermoelectric module in Fig. 1 is configured to be operated in a cooling mode during which the one or more thermoelectric modules cool the dialysis fluid.  
Hall discloses a device for controlling temperature of a dialysis fluid comprising: one or more thermoelectric modules 112 (cooling and heating devices, para [0123]) coupled to the housing 110, see Figs. 1B & 4B; wherein the one or more thermoelectric modules 112 are configured to be operated: (i) in a heating mode during which the one or more thermoelectric modules heat the dialysis fluid and (ii) in a cooling mode during which the one or more thermoelectric modules cool the dialysis fluid.  
. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783